DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                     v.

                       BRYON KEITH DANIELS,
                             Appellee.

                              No. 4D22-690

                          [November 23, 2022]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Ginger Lerner-Wren, Judge; L.T. Case No. 21-
17970TC10A.

  Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Senior Assistant Attorney General, West Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed. See § 924.051(1)(b) and (3), Fla. Stat. (2021).

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.